Case 1:18-cv-09174-.]GK Document 4 Filed 10/05/18 Page 1 of 1

AO 440 (Rev, 06/l2) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the

Southern District of New York

FRANC|SCO VlLLAR,
on behalf of himself,
FLSA Collective Plaintiffs and the Class

 

P/ainlifffs)

v. Civil Action No.

AHRC HOl\/lE CARE SERVlCES, lNC. and
NYS/-\RC, lNC.

 

Dejendant{'s)

, ~ \~, ~,` ,

SUMMONS IN A CIVIL ACTION

TO! (Defel'zdanl 'S name and address) NYSARC, lNC.
29 British American Bou|evarcl, 2nd Floor
Latham, New York, 12110

A lawsuit has been filed against you.

Witliin 2l days after service ofthis summons on you (not counting the day you received it) -~ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. l2 (a)(?_) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure. Tlie answer or motion must be served on the plaintiff or plaintifl" s attorney,
whose name and address are:

C,K. LEE, Esq,

LEE LlTlGATlON GROUP, PLLC
30 East 39th Street, Second Floor
New York, NY 10016

Tel.' 212-465-1188

lf you t`ail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK ()F CO URT

 

Sigmltw'€ ofC/e)'k 0)' De])uly (`/erk

